 In the Matter of RIALTO MINING CORPORATION,A CORPORATIONandIN-TERNATIONAL UNION OF-MINE, MILL AND SMELTERWORKERS, LOCALS_Nos. 15,17, 107,108, AND 111,AFFILIATED WITH THE CONGRESS OF IN-DUSTRIAL' ORGANIZATIONSCase No. C-2283.Decided August 15, 1942Jurisdiction:lead and zincmining industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.,Mr. Clarence D. Musser,fof the Board.'Mr. Ray McNaughton,Mr. Gobel F. Cravens, Mr. Sylvan Bruner,andMr. Louis N. Wolf,of Pittsburg, Kans., for the Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE -Upon amended charges duly filed by International Union of Mine,Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108, and 111, affili,ated with the Congress of Industrial Organizations, herein called theUnion, the National Labor Relations Board, herein called the Board,by its Regional Director fo'r the Seventeenth Region, (Kansas City,Missouri), issued its complaint dated July j6, 1942, against RialtoMining Corporation, Picher, Oklahoma,.herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Sec-tion 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint, accompanied by notice of hearing,,were duly served upon therespondent and the Union.Concerning the unfair labor practices, the complaint alleged ' insubstance that the respondent (1) on and after certain specified dates,discharged and refused to reemploy 20 named employees because theyhad joined or assisted the Union or engaged in concerted activitieswith other employees; (2) since July 5, 1935, and at all, times there-43-N. L R B., No. 29.228 RIALTO MINING CORPORATION229-after, by specified .acts and conduct, and by the alleged dischargeshereinabove set forth, has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.The respondent did not file an answer.Prior to the scheduled hearing, the respondent, the Union, andcounsel for the Board entered into a stipulation, in settlement of thecase, subject to the approval by the Board.The stipulation providesas follows :It is hereby stipulated and agreed by and between Rialto MiningCorporation, hereinafter referred to as the "Respondent"; Inter-national Union of Mine, Mill and Smelter Workers, Locals Nos.15, 17, 107, 108, and 111, affiliated with the Congress of IndustrialOrganizations, by their respective attorneys and representatives;and Clarence D. Musser, Attorney, -National 'Labor RelationsBoard, Seventeenth Region, as follows :I1.On charges and. amended charges duly filed by InternationalUnion of Mine, Mill and Smelter Workers, Locals Nos. 15, 17,107, 108, and 111, affiliated with the Congress of Industrial Or-ganizations, the National Labor Relations Board, through GeorgeJ.Bott, Regional Director, Seventeenth Regiori,, agent of theNational Labor Relations Board, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act,approved July 5, 1935, and acting pursuant to its Rules and Regu-lations, Series 2, as amended, Article IV, Section 1, issued its com-plaint and notice of hearing on the 16th day of July, 1942, againstRespondent herein.2. (a) Respondent hereby acknowledges service of a copy ofthe aforesaid complaint and notice of hearing._(b)Respondent expressly waives its right to file answers tothe said complaint or other pleadings; waives its right to ahearing on the complaint and notice of hearing or other procedurebefore the Board to which it may be entitled under the NationalLabor Relations Act or the Rules and Regulations of the Board;and expressly stipulates that the charges, amended charges, thecomplaint and notice of hearing, and this stipulation shall con-stitute the record in this matter.(e)Respondent waives the making of findings of fact andconclusions of law by the National Labor Relations Board.(d)Respondent expressly consents to the issuance by theNational Labor Relations Board of a Decision and Order basedupon this stipulation, as hereinafter set out. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDII1.Respondent is and has been since 1926,a corporationorgan-,ized under and existing by virtue of the laws of the State ofDelaware.It is licensed to do business in the State of Oklahomaand maintains offices in the City of Picher, State of Oklahoma.Respondent operates and maintains mines and mills in the Stateof Oklahoma,where it is engaged in the mining and millingof lead and zinc.Respondent transacts a substantial amountof business in the State of Missouri.2.Respondent,in the course and conduct of its business at thelocation aforesaid,mines, mills, sells and distributes lead andzinc.Approximately 60% of the lead and zinc so mined andmilled is sold and distributed to, .into and through states of theUnited States other than the State of Oklahoma. Since July 5,1935,the,total gross sales of Respondent have been in excess of$195,000.00 per annum.3.Respondent admits that for the purposes of this case only itis engaged,in and its operations affect interstate commerce withinthe meaning of Section 2 (6) and(7) of the National LaborRelations Act.IIIInternational Union of Mine, Mill and Smelter Workers, LocalsNos. 15, 17, 107, 108, and 111,affiliatedwith the Congressof Industrial Organizations;theTri-StateMetalMine andSmelter Workers Union; and the Blue Card Union of Zinc andLead Mine, Mill and Smelter Workers, affiliated with the Ameri-can Federation of Labor ; are,or were, labor organizations withinthe meaning of Section 2 (5) of the Act.IVThe National Labor Relations Board may forthwith enter anorder in the above-entitled case to the following effect :Respondent,RialtoMining Corporation,itsofficers,agents,successors and assigns, shall1.Cease and desist from :(a)Discouraging membership in the International Union ofMine, Mill, and Smelter Workers, Locals Nos.15, 17, 107, 108,and 111,affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees,or encouragingmembership.in the Tri-State Metal Mine and Smelter WorkersUnion, and the Blue Card Union of Zinc and Lead Mine, Milland Smelter Workers, affiliated with the American Federation RIALTO MINING CORPORATION231of Labor, or any other labor organization, by discharging orrefusing to reinstate any of its employees or in any other mannerdiscriminating in regard to their hire and tenure of employmentor any term or condition of their employment because of member-ship or activity in connection with any such labor organization;(b)Urging, persuading, warning, or coercing its employees tojoin the Tri-State Metal Mine and Smelter Workers Union, orthe Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor, orany other labor organization of its employees, or threatening themwith discharge or with non-reinstatement or non-employmentif they fail to join aliy such labor organization;(c)Urging, persuading, warning or coercing its employees torefrain from joining the International Union of Mine, Mill andSmelter Workers, Locals Nos. 15, 17, 107, 108, and 111, affiliatedwith the Congress of Industrial Organizations, or any other labororganization of its employees, or threatening them with dischargeor with non-reinstatement or non-employment if they join anysuch labor organization;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to form,,join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Make whole all persons listed in Schedule "A" 1 attachedhereto and by this reference made a part hereof, for any loss ofpay they may have suffered by reason of their discharges or dis-criminations by payment to each of them of a sum of money equal,to the difference between that which each would have earned aswages during the periods appearing after their names -in saidSchedule "A", and the net earnings during such period, whichsums have been agreed upon and -set forth after the names of thepersons listed under the captions "Rialto Claimants" and "LavrionClaimants" in said Schedule "A".The total of such sums agreedupon is $26,739.68.(b) Immediately post notices in conspicuous places throughout-itsmines and mills, including among such places all bulletinboards commonly used by Respondent for announcements to itsemployees, stating that Rialto Mining Corporation will cease and% Schedule "A" is set forth as Appendix A to this Decision and Order. 232DECISIONSOF NATIONALLABOR RELATIONS BOARD,desist in the manner set forth in Section 1, subsections (a), (b),(c)and(d), and will take the affirmativeactionset forth inSection 2,subsections(a) and(b) of this order,and maintain suchnotices for a-period of at least 90 consecutive days from the dateof posting.A copy of this notice, marked Exhibit "A",2 is at-tached-hereto and by this reference is made a part hereof.(c)Notify the Regional Director for the Seventeenth Region ofthe National Labor Relations Board, Kansas City, Missouri, inwriting within 20 days from the date of this order what steps theRespondent has taken to comply herewith.V'It is further stipulated and agreed by and between the partieshereto as follows :-1.That the Respondent having on November 11, 1941, offered toall the persons listed in Schedule "A" attached hereto, exceptCharles Calvin Landreth, then deceased, reinstatement to theirformer or substantially equivalent positions,no further offer ofreinstatement need be made.2.That all questions as to unfair labor practices alleged to havebeen engaged in at any time prior to the date of this stipulation,including claims for back pay, will be, upon compliance with theterms of this stipulation,fullysettled and composed as to theRespondent,Rialto Mining Corporation,and, the Lavrlon MiningCompany.',-3.That the Respondent herein consents to the entry by anappropriate United States Circuit Court of Appeals, upon appli-cation by the Board,of a decree enforcing the aforesaid order tobe entered by the Board pursuant to this stipulation withoutfurther notice of said application;4.That the entire agreement is contained within-the terms ofthis stipulation and there is no verbal or other agreement of anykind which varies, alters,detracts,or adds to,this stipulation andsaid decree.5.That this stipulation is subject to the approval of the Na-tional Labor Relations Board and shall become effective-immedi-ately'upon the granting of such approval.On August 3, 1942, the Board issued its order approving the stipu-lation,making it a part of the record,and pursuant to Article II,Section 36,of National Labor Relations Board Rules and Regula-tions-Series 2, as amended,transferring the proceeding to the Board2 Exhibit "A"is set forth as Appendix B to this Decision and Order. RIALTO MINING CORPORATION233for the purpose of the entry of a Decision and Order pursuant to theprovisions of the stipulation.-Upon the basis of the- above stipulation and the entire record in the,case, the Board makes the following :-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Rialto Mining Corporation, is a Delaware corpo-ration licensed'to do business in the State of Oklahoma, where it isengaged in mining and milling lead and zinc:Approximately 60percent of the lead and zinc so mined and milled is sold and distrib-uted in various States of the United States other than the State ofOklahoma.Since July 5, 1935, the total gross sales of the respondenthave been in excess of $195,000 per annum. , For the purpose of thisproceeding, the respondent admits that it is engaged in commercewithin the meaning of the Act.-We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board hereby or-ders that Rialto Mining Corporation, its officers, agents, successors, andassigns, shall:1.Cease and desist from(a)Discouraging membership in International Union of Mine, Milland Smelter Workers, Locals Nos. 15, 17, 107, 108, and 111, affiliatedwith the Congress of Industrial Organizations, or any other labororganization of its employees, or encouraging membership in the Tri-StateMetal Mine and Smelter Workers Union, and the Blue CardUnion of Zinc and Lead Mine, Mill and Smelter workers,' affiliatedwith the American Federation of Labor, or any other labor organiza-tion, by discharging or refusing to reinstate any of its employees orin any other manner discriminating in regard to their hire and tenureof employment or any term or condition of their employment becauseofmembership or activity in connection with any such labor or-ganization ;°(b)Urging, persuading, warning, or coercing its employees to jointhe Tri-State Metal Mine and Smelter Workers Union, or the BlueCard Union of Zinc and Lead Mine, Mill and Smelter Workers, affil- 234DECISIONSOF NATIONALLABOR RELATIONS BOARDiated with the American-Federation of Labor, or any other labororganization of its employees,or threatening them with discharge orwith non-reinstatement or non-employment if they fail to join any suchlabor organization ;(c)Urging, persuading,warning, or coercing its employees to re-frain from joining the International Union of Mine,'Mill and-SmelterWorkers, Locals Nos.15, 17, 107, 108,and 111,affiliated withthe Congress of Industrial Organizations, or any other labor organ-ization of its employees,or threatening them with discharge or withnon-reinstatement or non-employment if they join any such labororganization ;,or coercingits employees in the exerciseof the rightto self-organization,to form,join, or assist labor organizations,to bargain collectively through rep-resentatives of their own' choosing and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Make whole, all persons listed in Appendix "A" for any loss ofpay they may have suffered by reason of their discharges or discrimi-nations, by payment to each of them a sum of money equal to thedifference between that which each would have earned as wages duringthe periods appearing'after their names in said,Appendix"A", andthe net earnings during such period, which sums have been agreedupon and set forth after the ' names"of the persons listed under thecaptions "Rialto Claimants" and "Lavrion Claimants" in said Ap-pendix "A."The total of such sums agreed upon is $26,739.68.(b) Immediately post notices, as set forth in Appendix "B", inconspicuous places throughout its mines and mills, including amongsuch places all bulletin boards commonly used by the respondent forannouncements to its employees,stating that Rialto Mining Corpora-tion will cease and desist in the-manner set forth in paragraph 1, sub-divisions(a), (b), (c), and'(d), and will take the affirmative actionset forth in paragraph2,subdiNision(a) of this Order, and maintainsuch notices for a period of at least ninety(90 consecutive days fromthe date of posting.(c),Notify the Regional Director for the Seventeenth Region ofthe National Labor Relations Board, Kansas City, Missouri, in writing,.within twenty (20) days from the date of this Order what steps therespondent has taken,to comply herewith. RIALTO MINING CORPORATIONAPPENDIX ABack PayRIALTO CLAIMANTSNameAmount235Period for which,back pay is com-putedFrom- I To-1Sam William Armstrong------------------------------------------$1, 505627-5-3511-11-412James G' Collins--------------------------- -- ------1,942903John Frank Duncan----------------------------------------------2.040924Samuel Bernin Duncan-------------------------------------------'1,959435Budge Enoch --------------------------------------------------1,016106 James Warner Kelton-------------------------------------------1,756147Richard F Marley alias Buck Morley----------------------------1,933638Delmer John Coulter----------------------------------------------2, 03160119.Byron Edgar'Ed' Sharp----------------------------------------1,9030010Bob Hill ------------------ '----- ------------------------3156311.Charles Everett Sharp -----_--_'----------------------------------1,p117412.Harold Nelson Sharp-----------------------------------_--------1,0072513Virgil Stevens Sharp ------------------- --------------------------1,0093214.William Henry Sharp--------------------------------------------1, 0276315Vancil B Coffelt, by Elsie Coffelt, widow ------__--1,009785-10-3716Luther Henry Conder-- ------------------------------1514442-15-3611-11-4117Charles Calvin Landreth, by Lola Landreth Thompson, widow--887297-5-351-20-40LAVRION CLAIMANTS1.Howard Robinson-------------------------------------------------$325397-5-3511-11-412GuyJ Smith --------------i-------------------------1, 238783Jack Daily Smith --------------------------------------------------1.30309Total ---------------------------------------------------------$26.73968APPENDIX BNOTICEMembership in Tri-State Metal Mine and Smelter Workers Union,or the Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor, or in anyother labor organization of its employees,or non-membership in,InternationalUnionofMine,Mill and SmelterWorkers,LocalsNos. 15, 17, 107,108, and 111,affiliatedwith the Congress of Indus-trialOrganizations,isnot required to obtain or retain employmentwith this company.RialtoMining Corporation shall cease and desist from1.Discouraging membership in the International Union of Mine,Mill and Smelter`Torkers,Locals Nos. 15, 17,107, 108, and 111,affiliated with the Congress of Industrial Organizations,or any otherlabor organization of its employees,or encouraging membership inthe Tri-State Metal Mine and Smelter Workers Union,and the BlueCard Union of Zinc and Lead Mine, Mill and Smelter Workers, affil- 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDiated with the American Federation of Labor, or any other labororganization,by discharging or refusing to reinstate any of its em-ployees or in any other manner discriminating in regard to their hireand tenure of employment or any term or condition of their employ-ment because of membership or activity in connection with any suchlabor organization;2.Urging, persuading,warning or coercing its employees to jointhe Tri-State Metal Mine and Smelter Workers Union, or the BlueCard Union of Zinc and Lead Mine,Mill and SmelterWorkers,affiliated with the American Federation of Labor, or.any other or-ganization of its employees,or threatening them with discharge orwith non-reinstatement or non-employment if they fail to join anysuch labor organization;3.'Urging, persuading,warning or coercinb its'employees to refrainfrom joining the International Union of Mine, Mill and SmelterWorkers, Locals Nos.15, 17,107, 108, and 111, affiliated with the Con-gress of Industrial Organizations,or any other labor organizationof its employees,or threatening them with discharge or withnon-reinstatement or non-employment if they join any such labororganization;4. In any other manner interfering with, restraining or coercingits employees in the exercise of the right to self-organization,to form,join, or assist labor organizations,to bargain collectively through representatives of their own choosing and to engage in concerted activ-ities'for the purpose of collective bargaining or other mutual aidor protection.RialtoMining Corporation shall take the following affirmativeaction to effectuate the policies of the act :1.Make whole all persons listed in Schedule"A" attached heretoand by this reference made a part hereof, for any loss of pay theymay have suffered by reason of their discharges or discriminations,by payment to each of them of a sum of money equal to the differencebetween that which each would have earned as wages during theperiods appearing after their names in said Schedule"A", and thenet earnings during such periods, which sums have been agreed uponand set forth after the names of the persons listed under the captions"Rialto Claimants"and "Lavrion Claimants"in said Schedule "A".The total of such sums agreed upon is $26,739.68.This notice will remain posted for 90 consecutive days and' allpersons are warned not to remove or mutilate this notice.RIALTO MININGCORPORATION,ByDated :